DETAILED ACTION
Applicants’ request for continued examination of December 13, 2021, in response to the action mailed October 7, 2021, is acknowledged.  No new claim set has been filed.  The claim set of August 9, 2021, claims 1, 4 – 14, 16 – 19, and 21 are pending.  The elected invention is directed to a generic invention which is a phosphate-free automatic dishwashing cleaning composition comprising:
a protease wherein the protease is a variant having at least 60% or 90% identity with the amino acid sequence of SEQ ID NO: 1 and having the amino acid substitution P54T
from 10 to 50% by weight of the composition of a complexing agent system comprising from 0 to less than 30% by weight of the composition of citric acid. 

Claims 4 – 7, 9 – 14, and 16 – 19 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  New claim 21 is herein withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1 and 8, as encompassing the elected invention, are hereby considered.    	
	Effective Filing Date
The effective filing date granted for the claims 1 and 8 is December 19, 2017, the filing date of (EPO) 17208474.1, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of December 19, 2017 the present application is being examined under the AIA , first to file provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Rejection of claim 1 and 8 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims of US application 16217072, as explained in the action of April 9, 2021, is maintained.
Based on the November 5, 2021 granting of applicants’ petition to revive US 16/471686, the following rejection is made.
Claims 1 and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-42 of US application 16/471,686.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims herein and claims of 16/471,686 are both directed to variants of SEQ ID NO:  1 herein (SEQ ID NO:  1 therein) having the P54T substitution (e.g., claim 1 therein).  The claims differ in that claims of 16/471,686 recite variants having substitutions at other, specific positions and other, specific substitutions, while claims to not recited substitutions at other, specific positions and other, specific substitutions. The portion of the specification in 16/471,686 that supports the recited variants includes embodiments that would anticipate claims herein, e.g., variants of SEQ ID NO:  1 herein (SEQ ID NO:  1 therein) having the P54T substitution, which are also the variants specifically recited in claims of 16/471,686.  Claims herein cannot be considered patentably distinct over claims of 16/471,686 when there are specifically recited embodiments (variants of SEQ ID NO:  1 herein (SEQ ID NO:  1 therein) having the P54T substitution) that would anticipate claims herein.  Alternatively, claims herein cannot be considered patentably distinct over claims of 16/471,686 when there are specifically disclosed embodiments in provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  It is noted that the instant application, having an US effective filing date of 16/471,686, is the earlier filed application.  Based thereon, if the instant application is allowed, prior to allowance in 16/471,686, this provisional rejection will be withdrawn, as per MPEP 1490(VI)(D).
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted on said reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Allowable Subject Matter
The examiner attempted to contact applicants’ representative at 513-983-0841 on January 6, 2022 to discuss allowable subject matter.  No response was received. 
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.	
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652